                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:13CR3015

       vs.
                                                             ORDER
MATTHEW DAVID FELL,

                   Defendant.


      IT IS ORDERED that:

       1.   The Clerk of Court shall file Matthew David Fell’s attached email notes
and attachments under seal.

       2.    The undersigned will take no further action regarding these documents
at the request of Mr. Fell.

      Dated this 21st day of January, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
